Citation Nr: 9930250	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability evaluation for left 
(minor) ulnar nerve contusion residuals, currently evaluated 
as 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service in July 1988.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a January 1998 rating decision of rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
service-connected left (minor) ulnar nerve contusion 
residuals.  In January 1999, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In April 1999, the RO established service 
connection for post-operative left (minor) medial 
epicondylectomy residuals; assigned a 10 percent evaluation 
for that disability; and increased the evaluation for left 
(minor) ulnar nerve contusion residuals from 10 to 20 
percent.  The veteran has represented himself throughout this 
appeal.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's left (minor) ulnar nerve contusion 
residuals have been shown to be productive of no more than 
moderate incomplete ulnar nerve paralysis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left (minor) ulnar nerve contusion residuals have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R.§§ 4.123, 4.124a, Diagnostic Codes 8516, 8616 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  


I.  Historical Review

The report of the veteran's May 1984 physical examination for 
service entrance notes that he was right-handed.  The 
veteran's service medical records indicate that he injured 
his left upper extremity in a July 1988 training exercise 
wherein a wheelbarrow fell and struck his left elbow.  The 
report of an April 1993 VA examination for compensation 
purposes conveys that the veteran was extremely sensitive 
over the ulnar nerve at the left elbow.  On examination, the 
veteran exhibited decreased sensation to pinprick from the 
elbow to the hand along the medial aspect of the left arm and 
into the left ring and little fingers following the ulnar 
nerve distribution; a full range of motion of the left upper 
extremity; equal and strong bilateral handgrip strength; and 
no left arm or left hand weakness.  The veteran was diagnosed 
with left ulnar nerve contusion residuals including loss of 
sensation to pinprick along the ulnar nerve distribution in 
the left arm and hand.  In May 1993, the RO granted service 
connection for left (minor) ulnar nerve contusion residuals 
and assigned a noncompensable evaluation for that disability.  

The report of a February 1996 VA examination for compensation 
purposes notes that the veteran complained of progressive 
left hand pain and weakness and left elbow limitation of 
motion due to pain.  On examination, the veteran exhibited 
left handgrip weakness; left elbow weakness on flexion and 
extension; decreased sensation to pinprick down the medial 
aspect of the left arm into the ring and little fingers in an 
ulnar nerve distribution; and no evidence of left arm 
atrophy.  In April 1996, the RO increased the evaluation for 
the veteran's left ulnar disability from noncompensable to 10 
percent.  

VA clinical documentation dated in November 1996 relates that 
the veteran was diagnosed with left cubital tunnel syndrome 
and subsequently underwent a left medial epicondylectomy.  In 
April 1999, the RO established service connection for 
post-operative left (minor) medial epicondylectomy residuals; 
assigned a 10 percent evaluation for that disability; and 
increased the evaluation for left (minor) ulnar nerve 
contusion residuals from 10 to 20 percent.  


II.  Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  The term "incomplete 
paralysis" with reference to peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at the most, moderate 
degree.  Neuritis, cranial or peripheral, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes referred to in this section will be that 
for moderate incomplete paralysis.  The criteria for 
evaluation of ulnar nerve injury is found in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (1999).  38 C.F.R. §§ 4.123, 
4.124a, Diagnostic Code 8616 (1999).  A 20 percent disability 
evaluation is warranted for moderate incomplete paralysis of 
the ulnar nerve of the minor upper extremity.  A 30 percent 
evaluation requires severe incomplete paralysis.  A 50 
percent evaluation requires complete paralysis with "griffin 
claw" deformity due to flexor contraction of the ring and 
little fingers; very marked atrophy in the dorsal interspaces 
and the thenar and hypothenar eminences; loss of extension of 
the ring and the little fingers; an inability to spread or 
reverse the fingers; an inability to adduct the thumb; and 
weakness of wrist flexion.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (1999).  

A June 1997 VA treatment record states that contemporaneous 
electromyographic and nerve conduction studies revealed 
slightly low sensory amplitudes and no other left ulnar nerve 
abnormalities.  An August 1997 VA treatment record indicates 
that the veteran complained of left arm pain.  He reported 
that he was a "concrete man."  On examination, the veteran 
exhibited a tender left medial epicondyle, reduced left ulnar 
sensation, and a positive left elbow Tinel's sign.  An 
impression of a hypersensitive left ulnar nerve was advanced.  
VA clinical documentation dated in September 1997 relates 
that the veteran complained of left medial elbow and flexor 
forearm pain.  The veteran exhibited a tender left medial 
epicondyle; a tender left ulnar nerve proximate to the 
epicondyle; a positive Tinel's sign above the epicondyle; and 
weak finger flexors.  

At a November 1997 VA examination for compensation purposes, 
the veteran complained of left hand numbness and left elbow 
and left forearm pain which was exacerbated by activity.  The 
VA examiner observed that the veteran wore a left forearm 
splint and his activity was limited primarily by pain rather 
than weakness.  On examination, the veteran exhibited 
well-callused hands; minimally decreased pinprick sensation 
over the left fourth and fifth digits in the left ulnar 
distribution; normal left upper extremity muscle strength and 
tone; and a positive Tinel's sign with percussion of the 
ulnar nerve at the left elbow.  The veteran was diagnosed 
with left ulnar neuropathy with objective sensory loss and no 
objective motor deficit.  

A July 1998 VA treatment record states that the veteran 
complained of "shock-like" left arm pain which started at 
the elbow and progressed into the medial forearm.  The 
veteran was noted to have a history of ulnar neuritis.  On 
examination, the veteran exhibited left medial epicondyle 
pain.  An impression of ulnar neuritis was advanced.  

In his September 1998 notice of disagreement, the veteran 
advanced that his left ulnar nerve disability was manifested 
by bilateral hand pain, numbness, weakness, and cramping; 
neck and shoulder inflammation; and frequent headaches.  He 
reported that he took pain medication approximately three 
times a week.  

In his October 1998 substantive appeal, the veteran stated 
that his left ulnar nerve disability was manifested by 
chronic pain which occasionally necessitated that he sit or 
lay down and required frequent periods of hospitalization.  
He advanced that his ulnar nerve disability interfered with 
his employment.  His doctors had told him that his profession 
was aggravating his disability.  

At a December 1998 VA examination for compensation purposes, 
the veteran complained of pain and tenderness over the left 
elbow and some numbness involving the left fourth and fifth 
fingers.  The neurological examiner noted that the veteran's 
clinical documentation had been reviewed.  On evaluation, the 
veteran exhibited decreased pinprick sensation over the 
fourth and fifth fingers in the distribution of the ulnar 
nerve; a positive Tinel's sign with percussion over the left 
ulnar nerve; and normal left upper extremity major muscle 
group strength and tone.  An impression of left ulnar 
neuropathy with sensory deficit and no evidence of muscle 
deficit was advanced.  The VA physician commented that the 
veteran's left elbow pain was not a manifestation of his left 
ulnar neuropathy.  On contemporaneous orthopedic evaluation, 
the veteran complained of electric shock-like left elbow pain 
which radiated down the forearm into the hand along the ulnar 
nerve.  The VA examiner related that the veteran's claims 
file was not available for review.  He stated further that 
touch or light percussion produced "symptoms along the ulnar 
nerve."  On examination, the veteran exhibited an "intact" 
range of motion of the left elbow of 0 to 140 degrees with 
pain; a well-healed scar which started in the distal medial 
humeral surface passing over the medial epicondyle and into 
the proximal forearm; a hypersensitive area with questionable 
soft tissue firmness approximately 2 and 5/8 inches from the 
distal portion of the incision scar; "clear cut" hypalgesia 
and hypesthesia to the ulnar distribution of the palm; good 
motor power in the hypothenar imminence; good pinch, hook, 
and grasp; and no "clear cut" sensory change in the 
proximal forearm.  The veteran was diagnosed with a left 
ulnar nerve contusion at the elbow level with post-operative 
ulnar nerve transposition and left ulnar nerve neurotmesis.  

At the January 1999 hearing on appeal, the veteran testified 
that he experienced chronic left arm pain which radiated from 
the elbow to the hand; reduced left handgrip strength; and an 
impaired ability to swing a sledge hammer, to do pushups, to 
hold his daughter, and to chop firewood.  He related that he 
was a construction worker.  While acknowledging that he "had 
no problem working" due to his left ulnar nerve disability, 
the veteran stated that he was finding it more difficult to 
perform heavy manual labor and his doctors had recommended 
that he find a different line of work.  He believed that his 
service-connected left ulnar nerve disability merited 
assignment of a 50 percent evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's left (minor) ulnar disability has been shown to 
be manifested by pain and sensory involvement.  While 
acknowledging that his chronic left upper extremity pain has 
interfered with his daily and vocational activities, the 
Board observes that the veteran's left upper extremity 
movements, muscle strength, and muscle tone have repeatedly 
been found to be essentially normal.  Such objective findings 
are consistent with no more than moderate incomplete 
paralysis of the left (minor) ulnar nerve.  38 C.F.R. 
§§ 4.123, 4.124a (1999).  In the absence of any non-sensory 
impairment associated with the veteran's left ulnar 
neuropathy, the Board concludes that the current 20 percent 
evaluation adequately reflects the veteran's left ulnar 
disability picture.  Accordingly, the benefit sought on 
appeal is denied.  

The veteran's claim is well-grounded as he alleged an 
increase in the severity of his service-connected disability.  
In part, the RO agreed and assigned a 20 percent evaluation 
during the appeal period.  However, it is assumed that the 
maximum evaluation is sought.  AB v. Derwinski, 6 Vet App 35 
(1993).  In this regard, the veteran's own statements 
establish that he retains use of the left upper extremity.  
Although there are sensory changes, he has not complained of 
excruciating pain.  There has been no loss of reflexes and no 
muscle atrophy.  In sum, the most probative evidence of the 
degree of impairment is the medical evidence.  The Board 
concludes that the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  

In regards to the veteran's complaints of headaches and neck 
and shoulder inflammation, no professional has attributed 
such complaints to his service-connected disability.  See 38 
C.F.R.§ 4.14 (1999).  The veteran is at liberty to file a 
claim for service connection.  However, the Board has not 
considered the complaints in the evaluation of the veteran's 
service-connected left ulnar disability.  




ORDER

An increased evaluation for left ulnar nerve contusion 
residuals is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

